Decree of the Surrogate’s Court, Kings County, construing the last will and testament of John H. Peters, deceased, modified on the law and the facts by inserting the word “ not ” before the word “ expressly ” in the first decretal paragraph,, and as so modified unanimously affirmed, with costs to appellant, payable out *1025of the estate. The only mention of debts contained in the will is found in paragraph “ First,” to the effect that “ after my lawful debts are paid, including funeral expenses.” These formal words are insufficient to charge the payment of debts upon the appellant’s life estate in the real property. (See Matter of City of Rochester, 110 N. Y. 159; Matter of Ries, 182 App. Div. 296.) Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.